IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-274-CR


MARK ANDREW NEATHERY,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 91-242, HONORABLE ROBERT T. PFEUFFER, JUDGE

 


PER CURIAM

	This is an appeal from a judgment of conviction for delivery of a controlled
substance, cocaine.  Punishment was assessed at confinement for 10 years and a $5000 fine,
probated.
	Appellant and the State have filed a joint motion to withdraw the appeal.  No
decision of this Court has been delivered.  The motion is granted and the appeal is dismissed.  See
Tex. R. App. P. Ann. 59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith; Justice Aboussie
   not participating]
Dismissed On Joint Motion
Filed:  August 12, 1992
[Do Not Publish]








August 12, 1992




Mr. George Dunn
107 E. San Antonio 
Lockhart, Texas  78644

Honorable Charles R. Kimbrough
Criminal District Attorney
Caldwell County Courthouse
P. O. Box 869
Lockhart, Texas  78644


					Re:	No. 3-92-274-CR--Mark Andrew Neathery
v. The State of Texas
						(t/c no. 91-242)

Counsel:

In accordance with Rule 91, Texas Rules of Appellate Procedure, enclosed is a copy of the
opinion and judgment handed down by this Court on this date in the above cause.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						W. KENNETH LAW, CLERK


						By
							Ora Aranda, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Robert T. Pfeuffer, District Judge
	Ms. Emma Jean Schulle, District Clerk

MR. GEORGE DUNN
107 E. SAN ANTONIO 
LOCKHART TX  78644
HONORABLE CHARLES R. KIMBROUGH
CRIMINAL DISTRICT ATTORNEY
CALDWELL COUNTY COURTHOUSE
P. O. BOX 869
LOCKHART TX  78644
HONORABLE ROBERT T PFEUFFER
JUDGE PRESIDING
22ND JUDICIAL DISTRICT COURT
CALDWELL COUNTY COURTHOUSE
LOCKHART TX  78644
MS EMMA JEAN SCHULLE
DISTRICT CLERK
CALDWELL COUNTY
P O BOX 749
LOCKHART TX  78644
TRIAL COURT NO. 91-242

THE STATE OF TEXAS.

TO THE 22ND DISTRICT COURT of CALDWELL COUNTY - GREETINGS:

	Before our COURT OF APPEALS, on the 12th of August A.D. 1992, the cause upon appeal to
revise or reverse your Judgment between

					MARK ANDREW NEATHERY, Appellant,
No. 3-92-274-CR				vs.     
					THE STATE OF TEXAS, Appellee,

was determined; and therein our said COURT OF APPEALS made its orders in these words:

THIS CAUSE came on to be heard on joint motion of appellant and the State to withdraw the appeal and
the same being considered, because it is the opinion of this Court that the same should be granted:  it is
ORDERED, ADJUDGED and DECREED by the Court that appellant be allowed to withdraw notice of
appeal and that the appeal be dismissed; and it appearing that the appellant is indigent and unable to pay
costs, that no adjudication as to costs is made; and that this decision be certified below for observance.

	WHEREFORE, We command you to observe the order of said COURT OF APPEALS in this
behalf and in all things have it duly recognized, obeyed and executed.
 
					WITNESS the HONORABLE JIMMY CARROLL, Chief Justice
of our said COURT OF APPEALS for the Third District of Texas,
with the seal thereof annexed, at the City of Austin, this the 12th
day of August A.D. 1992.

					W. KENNETH LAW, CLERK



					by:   , Deputy
					      Ora Aranda







August 12, 1992




Mrs. Emma Jean Schulle
District Clerk
Caldwell County Courthouse
P. O. Box 749
Lockhart, Texas  78644

					Re:	No. 3-92-274-CR--Mark Andrew Neathery v. State
of Texas
						(t/c no. 91-242)

Dear Mrs. Schulle:

Enclosed, with reference to the above cause, is the mandate of this Court.  Please acknowledge
your receipt of same by returning the enclosed card to this office, appropriately completed.

Your cooperation in this regard is appreciated.

						Very truly yours,

						W. KENNETH LAW, CLERK


						by
							Ora Aranda, Deputy

Enclosures to Clerk

xc:	Mr. George T. Dunn
	Honorable Charles R. Kimbrough